DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 43-67, drawn to surgical navigation guide using score of classification by AI , in CPC A61B 34/20.
II.	Claims 68-72, drawn to surgical navigation guide using operative and non-operative images, in CPC A61B 34/10.
Inventions group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group I has separate utility such as surgical navigation guide using score of classification by AI and subcombination surgical navigation guide using operative and non-operative images has a separate utility such as setting rules.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to applicant’s representative and Susan Fentress elected group II without travers. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 68-72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,973,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in this continuation are broader than the ones in the patent, in the re Van Ornum and Stang, 214 USPQ 761, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.  For example, independent claims 68 of current invention are the shortened versions of claims 1 and 2 of the Patent respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68 recites the limitation “the registered a composite image” in line 20; "the compute platform" in line 21; “said plurality of intra-operative radiographic images” in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-72 are rejected under 35 U.S.C. 103 as being unpatentable over Wollowick et. al. (Pub. No. US 20150238271) in view of Wolf et al. (Pub. No. US 20200237452).
Regarding claim 68, Wollowick teaches providing an artificial intelligence intra-operative surgical guidance system [Para. 106] comprising: a non-transitory computer-readable storage medium encoded with computer-readable instructions which form a software module and a processor to process the instructions, 8wherein the software module is comprised of a data layer, an algorithm layer and an application layer [Para 128, 131, and 150], registering a best-matching non-operative side to a current operative side radiographic image, wherein the step of registering is comprised of obtaining subject radiographic image data comprised of: a radiographic image of a nonoperative (contralateral) side of a subject's anatomy and an intra-operative radiographic image of an operative side (surgical site) of the subject's anatomy, wherein the step of registering a best-matching non-operative side to a current operative side radiographic-image [Para. 18, 21, 109-110; and fig. 28-30 and 70], wherein the computing platform automatically maps a grid template (two points or digital templets) to an anatomical structure to register/determine an image of the nonoperative side of the subject's anatomy with an image of the intra-operative radiographic image of the operative side of the subject's anatomy to provide a registered/determined composite/overlaid image [Para. 21, 106-110; fig. 27, 53, and related description]; identifying/measuring an anatomical structure/feature in the registered a composite image, wherein the computing platform automatically identifies by an automated image segmentation algorithm/software an anatomical structure in said plurality of intra-operative radiographic images [Para. 21,18, 109-110; Fig. 32, 51, 53, 70 and related description]. 
However, Wollowick doesn’t explicitly teach the rest of claim limitation. 
Wolf teaches artificial intelligence is trained to calculate intra-operative surgical decision risks [fig. 18, 21 and related description] by applying an at least one outcome classifier (classification algorithms Para. 79), wherein one of the outcome classifiers is a classification of intra-operative radiographic images and intra-operatively applying at least one outcome classifier to the composite image to determine an optimal risk score (outcome) for failure if the surgeon proceeds with a present operative pathway [Para. 23 “updating a predicted outcome during a surgical procedure”; “determine, based on the received image data associated with the second event, a change in the predicted outcome, causing the predicted outcome to drop below a threshold. A recommended remedial action may be identified and recommended based on image-related data on prior surgical procedures contained in a data structure”. Para. 25, 121, and 393].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Wollowich the ability to calculate a risk using AI as taught by Wolf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 69, Wollowich teaches wherein the computing platform automatically maps a grid template to an anatomical structure to register an image of the nonoperative side of the subject's anatomy with an image of the intra-operative radiographic image of the operative side of the subject's anatomy to provide an anatomical measurement of the subject's anatomy [fig. 16, 31, 32, 51, 70 and related description].  
Regarding claim 70, Wollowich teaches wherein the anatomical measurement of the subject's anatomy is an outcome classifier [Para. 21, 23, and 24].  
Regarding claim 71, Wollowich teaches wherein the radiographic image of the nonoperative side is selected from the group consisting of: a preoperative image and a reference image [Abstract; Para. 109-110].  
Regarding claim 72, Wollowich teaches wherein the nonoperative (contralateral/normal) side corresponds to an anatomical region of the patient's anatomy [fig. 11, 24-27 and related description].









				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666